DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group III (claims 262, 265, drawn to a method of treating a condition in a subject in need thereof, comprising administering to the subject an effective amount of a fusion protein that comprises a first interleukin that is IL13 and a second interleukin that is IL4, IL10, or IL13; Species I: neuropathy; Species II: First interleukin: SEQ ID NO: 13, encompassed by claims 265-288, Second interleukin: SEQ ID NO: 1, encompassed by claims 265, 266, and 269-288) in the reply filed on 7/12/2021 is acknowledged.
	New claims 266-282 were added in the amendment filed 7/12/2021.
Claims 267-268, and 285-288, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention.
Claims 1-264 have been canceled.
An election of species based on new claims 266, and 269-284 is set forth below.

Species Election 
3a.	This application contains claims directed to the following patentable distinctspecies of condition selected from:
(i)	chemotherapy-induced neuropathy, and


The species are independent or distinct because claims to the different specieshave mutually exclusive characteristics. In addition, based on the current record, thesespecies are not obvious variants of each other and are not so linked by distinguishingcharacteristics so as to for a unified inventive concept as a group. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable since Group III is elected. Currently, Claims 265-266, and 269-282, are generic. 
There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, oremploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise differentnon-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (I) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 

Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over theprior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646